DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-16, in the reply filed on 4/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of:
(i-b) ramamycin [sic, rapamycin] as the therapeutic agent, and 
(ii-c) a poly(ethylene glycol)-block-poly(propylene sulfide) copolymer; and the therapeutic agent elected under (i), not including (ii-a)-(ii-b) (claim 1) 
in the reply filed on 4/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2022.
Claims 2-7, 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Allen et al. (“Facile assembly and loading of theranostic polymersomes via multi-impingement flash nanoprecipitation”; 2017; Journal of Controlled Release; 262: 91-103).
Allen teaches flash nanoprecipitation (FNP) as a single customizable method for the assembly of, inter alia, tubular polymersomes from poly(theylene glycol)-bl-poly(propylene sulfide) block copolymers; FNP supports the simultaneous loading of both hydrophobic and hydrophilic molecules respectively into the polymersome membrane and aqueous lumen; as an example application, theranostic polymersomes were generated via FNP that were dual loaded with the immunosuppressant [Applicant elected] rapamycin and a fluorescent dye (abstract).  
In order to investigate the potential for FNP to form polymersomes, we began by utilizing PEG17-bl-PPS30-Thiol, a polymer already demonstrated to form polymersomes via both thin film rehydration and solvent dispersion [3,39,44,46]. This copolymer was dissolved in THF, impinged at 1.2 x 10- 6 m3 / s against 10 mM phosphate buffered saline (1 x PBS) within a CIJ mixer and introduced into a 1 x PBS aqueous reservoir (93, 4th paragraph; see also 101, 2nd paragraph).  According to Table 1 #8, the PEG17-bl-PPS30-Thiol has fraction of PEF of 0.252 (0.25 in 2 significant figures), reading on both the range of claim 14, and the specific fraction of claim 15.  The phosphate buffered saline (PBS) aqueous reservoir satisfies the required pharmaceutically acceptable excipients (instant claim 16). 
Flash nanoprecipitated polymersomes were found to occupy a space characterized by diameters ranging from 50 to 200 nm and PEG weight fractions from 0.187-0.305 (the range of instant claim 14; 95, 3rd paragraph; Figure 3A).
Loading of rapamycin (96, 1st paragraph) is shown in Figure 4A.  Section 2.6 discusses loading of rapamycin, which has efficiency of 65% (98, 2nd paragraph).  Administration to of the rapamycin loaded polymersome PEG-bl-PPS is discussed, and results in significantly reduced T cells compared to free rapamycin (98, 3rd paragraph).
To explore FNP as a method to fabricate polymersome formulations for the in vivo delivery of therapeutics, we loaded the model immunomodulatory drug [Applicant elected] rapamycin (Sirolimus), an FDA-approved immunosuppressant, into fluorescent polymersomes. Rapamycin has a low water solubility (logP = 6.181) and loaded readily into polymersomes with an efficiency of 65% (Fig. 4A) (98, 2nd paragraph).
Administration to mice of rapamycin loaded polymersomes is taught (98, 3rd paragraph).  The in vivo experiments utilized rapamycin loaded in PEG17-bl-PPS36-Thiol (101, 2nd paragraph).  This copolymer has a fraction of PEG of 0.219 (Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (“Facile assembly and loading of theranostic polymersomes via multi-impingement flash nanoprecipitation”; 2017; Journal of Controlled Release; 262: 91-103), as applied to claims 1, 8, 14, 16 above.
Regarding claim 15, the 0.25 PEG weight fraction is taught for the PEG17-bl-PPS30-Thiol polymersomes (Table 1); fPEG of 0.252 (0.25 to 2 significant figures).  This PEG weight fraction is clearly taught to form polymersomes (Table 1, Fig 3A, D).  While implied to be suitable to load with Applicant elected rapamycin (96, 1st paragraph, Figure 4A, Table 2), the Examiner does not explicitly see this fPEG size taught to be loaded with rapamycin.  However, based on the clear teaching of rapamycin loaded in PEG17-bl-PPS36-Thiol polymersomes (101, 2nd paragraph), and the implication that rapamycin can be loaded into any of the polymersomes, it would have been obvious to load rapamycin into PEG17-bl-PPS30-Thiol polymersomes, rendering obvious the elected embodiment of claim 15.  The motivation would have been the reasonable expectation that alternate size polymersomes will also be suitable for loading with rapamycin.
Alternatively, the rapamycin loaded in PEG17-bl-PPS36-Thiol polymersomes has fPEG size of 0.22 (Table 1, to 2 significant figures), which is close enough to the claimed 0.25 PEG weight fraction to be prima facie obvious, based on the amounts being merely close.
See MPEP 2144.05 (I): 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); … In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); (emphasis added)

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611